FILED
                             NOT FOR PUBLICATION                              MAR 05 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



STUART SANDROCK,                                  No. 10-56995

               Plaintiff - Appellant,             D.C. No. 3:10-cv-00825-H-WMC

  v.
                                                  MEMORANDUM *
SHOE, M.D.; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Marilyn L. Huff, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Stuart Sandrock, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs and retaliation. We have jurisdiction




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo. Wyatt v. Terhune, 315 F.3d 1108,

1117 (9th Cir. 2003) (dismissal for failure to exhaust); Nelson v. Heiss, 271 F.3d

891, 893 (9th Cir. 2001) (Fed.R.Civ.P. § 12(b)(6) dismissal). We affirm.

      The district court properly dismissed Sandrock’s medical claims because

Sandrock failed to exhaust administrative remedies or demonstrate that he was

prevented from exhausting his administrative remedies as to these claims. See

Woodford v. Ngo, 548 U.S. 81, 85, 93-95 (2006) (holding that “proper exhaustion”

is mandatory and requires adherence to administrative procedural rules).

      The district court properly dismissed Sandrock’s retaliation claims because,

even assuming he exhausted these claims, Sandrock failed to connect the alleged

acts of retaliation with the exercise of his First Amendment rights. See Rhodes v.

Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (setting forth the elements of a

First Amendment retaliation claim).

      Sandrock’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                   10-56995